UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-2283



MAMIE L. JACKSON,

                                              Plaintiff - Appellant,

          versus


BLUE CROSS AND BLUE SHIELD OF SOUTH CAROLINA,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Margaret B. Seymour, District Judge.
(CA-03-1725-3)


Submitted:   June 8, 2005                     Decided:   July 8, 2005


Before LUTTIG, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mamie L. Jackson, Appellant Pro Se.     Vance J. Bettis, Derwood
Lorraine Aydlette, III, Christopher Wofford Johnson, GIGNILLIAT,
SAVITZ & BETTIS, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Mamie L. Jackson appeals the district court’s orders

accepting the magistrate judge’s recommendation and dismissing her

employment discrimination action for failure to comply with the

court’s prior orders imposing sanctions and compelling discovery.*

We   have   reviewed   the   record   and   find   no   reversible   error.

Accordingly, we affirm for the reasons stated by the district

court.    See Jackson v. Blue Cross & Blue Shield of S.C., No. CA-03-

1725-3 (D.S.C. filed June 23, 2004 & entered June 24, 2004; filed

Aug. 3, 2004 & entered Aug. 4, 2004; filed Sept. 16, 2004 & entered

Sept. 17, 2004).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                 AFFIRMED




      *
      Jackson does not challenge on appeal the district court’s
judgment in favor of Appellee on its counterclaim and, therefore,
has waived appellate review of that issue. 4th Cir. R. 34(b) (“The
Court will limit its review to the issues raised in the informal
brief.”).

                                  - 2 -